Title: To George Washington from Nathaniel Pendleton, 30 July 1796
From: Pendleton, Nathaniel
To: Washington, George


        
          Sir
          Savannah. July 30th 1796.
        
        It is with reluctance I find myself Obliged to resign the appointment I hold in the judicial department as judge of the district of Georgia—The duty I owe to my children compels me to quit an office, the compensation for which will not afford me the means of giving them an education suitable to their condition.
        I have therefore determined to resign on the first day of

September next, which compleats the seventh year since I had the honor to be appointed to this office.
        I have thought it most proper thus early to inform you of this determination, from an idea that it would be agreeable to you to have some time to think of the most proper person to fill the vacancy. I have the honor to be with sentiments of the most respectful Attachment, Sir, Your most obedient Humble Servant
        
          Nathl Pendleton
        
      